Case 2:18-cv-03845-CFK Document 21 Filed 05/22/19 Page 1of1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

HELEN SWARTZ, Individually,

Plaintiff,
V.

URBAN PHILADELPHIA LIBERTY
BUILDING, LLC, a Delaware Limited
Liability Company,

Defendant.

 

STIPULATION FOR DISMISSAL WITH PREJUDICE,

Case No. 2:18-cv-3845-CMR

Plaintiff and Defendant, pursuant to the Federal Rules of Civil Procedure, hereby move to

dismiss this action with prejudice, a resolution of all matters in dispute having been made

pursuant to a Settlement Agreement executed between the parties.

FOR THE PLAINTIFF:

[O.09L0.

Datid-S. Dessen, Esq.
ddessen@dms-lawyer.com

Dessen Moses & Rossitto
600 Easton Road

Willow Grove, PA 19090
215-658-1400

Lawrence A. Fuller, Esq. (LF5450)
lfuller(@fullerfuller.com

Fuller, Fuller & Associates, P.A.
12000 Biscayne Boulevard - Suite 502
North Miami, FL 33181

Telephone: (305) 891-5199

Facsimile: (305) 893-9505

 

Dated: May _, 2019

FOR THE DEFENDANT:

Christopher J. Giffigan, Esq.
Gillitzan@margolisedelstein.com
Michael Ronald Miller, Esq.
muniller@margolisedelstein.com
Margolis Edelstein

170 S. Independence Mall West
Curtis Center — Suite 400 E
Philadelphia, PA 19106
Telephone: (215) 922-1100

 

 

Dated: May>.\_, 2019

 
